UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6154


WILLIAM HENRY MULDROW,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-01477-AJT-IDD)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,     Chief   Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Henry Muldrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Henry Muldrow, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.     We    have   reviewed   the    record   and    find   no

reversible    error.    Accordingly,       although   we   grant     leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.         Muldrow v. Wilson, No. 1:13-cv-01477-AJT-

IDD (E.D. Va. Dec. 12, 2013).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                      2